Citation Nr: 0723880	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  05-20 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased rating for sickle cell trait 
with anemia and history of papillary necrosis of the kidneys, 
and hematuria, currently evaluated as 10 percent disabling. 

2.  Entitlement to service connection for peripheral 
neuropathy of the extremities as secondary to sickle cell 
trait with anemia and history of papillary necrosis of the 
kidneys, and hematuria.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from June 1982 to March 
1987.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of December 2004 and April 2006 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut.  

In September 2005, the veteran testified at a hearing before 
an RO hearing officer.  A transcript of this hearing is 
associated with the claims folders.  At the hearing, the 
veteran withdrew her appeal on the issue of entitlement to a 
compensable rating for condylomata of the cervix with laser 
surgery removal.  Therefore, this issue is not before the 
Board.

In a February 2007 rating decision, the RO granted service 
connection for post-traumatic stress disorder.  Hence, this 
issue is also not before the Board. 

Additional VA treatment records dated from February 2006 to 
January 2007
were associated with the claims files after the last issuance 
of a supplemental statement of the case in January 2006.  A 
review of these treatment records discloses that they are not 
pertinent to the increased rating issue and they are 
cumulative of evidence previously considered by the RO with 
respect to the service connection issue.  Accordingly, a 
remand for RO review of this evidence is not required.  

According to testimony the veteran presented at the RO 
hearing and statements from the veteran documented in the 
medical records, she contends that she has peripheral 
neuropathy that afflicts both the upper and lower 
extremities.  The RO has only addressed peripheral neuropathy 
in the upper extremities.  Therefore, the issue of 
entitlement to service connection for peripheral neuropathy 
of the lower extremities as secondary to the sickle cell 
trait disability is referred to the RO for appropriate 
action.

In a December 2006 statement, the veteran essentially 
requested consideration of an increase in disability rating 
for her service-connected condylomata of the cervix based on 
recently diagnosed fibroid tumors.  This matter is referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran does not experience repeated hemolytic 
sickling crises.

2.  Peripheral neuropathy of the upper extremities was not 
caused or permanently worsened by service-connected 
disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
sickle cell trait with anemia and history of papillary 
necrosis of the kidneys, and hematuria have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.117, 
Diagnostic Code 7799-7714 (2006).

2.  Peripheral neuropathy of the upper extremities is not 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a) (2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the instant appeal, the originating agency provided the 
veteran with the notice required under the VCAA and the 
implementing regulation, to include notice that she should 
submit any pertinent evidence in her possession, by letters 
mailed in October 2004 and November 2005, prior to the 
initial adjudication of the claims.  The veteran was also 
provided with the requisite notice with respect to the 
disability-rating element of her peripheral neuropathy claim 
and the effective-date element of both of her claims in a 
March 2006 letter.  Although the notice provided in the March 
2006 letter was untimely, the Board finds that there is no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that 
service connection is not warranted for the veteran's claimed 
peripheral neuropathy.  Consequently, no disability rating or 
effective date will be assigned, so the failure to provide 
notice with respect to those elements of the claim was no 
more than harmless error.  Similarly, the Board has 
determined that an increased rating is not warranted for the 
veteran's sickle cell disability.  Consequently, no effective 
date will be assigned, so the failure to provide notice with 
respect to that element of the claim was no more than 
harmless error.

In regard to VA's duty to assist, the record reflects that VA 
assisted the veteran by obtaining VA and private treatment 
records.  The veteran was also afforded an appropriate 
examination that addressed the severity of her service-
connected sickle cell trait disability.  The Board 
acknowledges that the veteran has not been afforded a VA 
examination in response to her peripheral neuropathy claim, 
but has determined that no such examination is required in 
this case.  The evidence currently of record is sufficient to 
decide the claim.  In addition, there is no reasonable 
possibility that a VA examination would provide evidence to 
substantiate the claim.  Neither the veteran nor her 
representative has identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate either claim.  The Board is also unaware of any 
such outstanding evidence.  Therefore, the Board is satisfied 
that the originating agency has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulation. 

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claims.

Increased Rating

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2006).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2006).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2006).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2006).

The veteran's service-connected sickle cell trait with anemia 
and history of papillary necrosis of the kidneys, and 
hematuria has been rated by analogy under the criteria of 38 
C.F.R. § 4.117, Diagnostic Code 7714 (2006) for sickle cell 
anemia.  Under Diagnostic Code 7714, an established case of 
sickle cell anemia in remission (asymptomatic), but with 
identifiable organ impairment warrants a 10 percent rating.  
A 30 percent rating is warranted following repeated hemolytic 
sickling crises with continuing impairment of health.  A 60 
percent rating is warranted when there are painful crises 
several times a year or with symptoms precluding other than 
light manual labor.  A 100 percent rating is warranted with 
repeated painful crises, occurring in skin, joints, bones or 
any major organs caused by hemolysis and sickling of red 
blood cells, with anemia, thrombosis and infarction, with 
symptoms precluding even light manual labor.  

Evidentiary Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2006) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board also reviewed 
all evidence of record pertaining to the history of the 
service-connected sickle cell trait disability.  The Board 
has found nothing in the historical record that would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  In addition, the Board is of 
the opinion that this case presents no evidentiary 
considerations that would warrant an exposition of remote 
clinical histories and findings pertaining to the disability.  

In a November 1987 rating decision, the RO granted service 
connection for the sickle cell disability and assigned a 10 
percent rating, effective from March 7, 1987, the day 
following the veteran's discharge from service.  In October 
2004, the veteran filed the instant claim for an increase in 
the disability rating.

The November 2004 VA examination report shows that the 
examiner concluded that as a result of the complications and 
having the sickle cell trait, the veteran was at risk of 
developing progressive renal disease.  The examiner 
maintained that the veteran continued to be asymptomatic for 
kidney disease and that her renal functions were normal.  

VA treatment records dated in October and November 2004 show 
that the examiner noted that the veteran's sickle cell 
disability was stable with no symptoms, and that she had mild 
chronic anemia.  

At the September 2005 RO hearing, when asked how her sickle 
cell was affecting her, she only replied that she experienced 
tingling and numbness in both hands and feet, and that she 
had a lot of joint pain.  She also complained of headaches.  

Records from Dr. M.Y. dated from September 2000 to November 
2005 only note that the veteran carried the sickle cell 
trait.  On VA Form 21-4142, Dr. M.Y. noted that the veteran 
had suffered from "papillary necrosis and diffuse pain, 
[illegible]." 

Analysis

The record shows that the veteran has a history of directly 
attributable pathological findings associated with her sickle 
cell trait disability for which she was assigned a 10 percent 
rating.  There is no medical evidence that the veteran 
experiences repeated hemolytic sickling crises.  Therefore, 
the veteran is not entitled to a rating in excess of 10 
percent under Diagnostic Code 7714.  

Other Considerations

The Board has considered whether there is any other schedular 
basis for granting a higher rating for the disability 
discussed above but has found none.  The Board has also 
considered whether the case should be referred to the 
Director of the VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) 
(2006).  The record reflects that the veteran has not 
required frequent hospitalizations for her service-connected 
sickle cell trait disability and that the manifestations of 
the disability are contemplated by the schedular criteria.  
In sum, there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned rating.  
Accordingly, the Board has determined that referral of this 
case for extra-schedular consideration is not warranted.

Service Connection

Legal Criteria

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a) (2006).  Additional 
disability resulting from the aggravation of a nonservice-
connected disability by a service-connected disability is 
also compensable under 38 C.F.R.      § 3.310(a) (2006).  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Service connection on a secondary basis may not be granted 
without medical evidence of a current disability and medical 
evidence of a nexus between the current disability and a 
service-connected disability.  See Wallin v. West, 11 Vet. 
App. 509, 512-514 (1998).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that she has peripheral neuropathy due 
to her sickle cell trait disability.  

The service medical records are absent any complaints of 
tingling in the hands or findings of peripheral neuropathy 
during service.  The veteran underwent a VA examination 
immediately after her discharge from service in 1987.  At 
that time she described the sensation she felt in her hands 
as a "numbness"-which incidentally was the subject of a 
prior final denial of service connection according to a 
November 1987 RO rating decision.  In any event, peripheral 
neuropathy was not diagnosed at that time.  

Current VA treatment records show that the veteran continues 
to complain of painful tingling in her hands.  The treatment 
records are also significant for a history of sarcoidosis.  
Records dated in October and November 2004 show that two 
examiners speculated that the veteran's symptoms of 
peripheral neuropathy might be a manifestation of the 
sarcoidosis.  A December 2005 record from Dr. M.Y. notes that 
there was no clinical evidence of neuropathy.  A June 2006 VA 
treatment record shows that an examiner reported that the 
veteran presented with symptoms and pain (although not 
demonstrated on exam) consistent with peripheral neuropathy.  
The examiner maintained that while the examination 
demonstrated no neurologic deficits, given the veteran's 
history of cocaine abuse as well as sarcoidosis, she 
certainly had risk factors for peripheral neuropathy.  

Initially, the Board notes that the medical evidence does not 
contain objective evidence of peripheral neuropathy.  
Moreover, although the veteran's sickle cell trait disability 
is well known to her treating physicians, none has suggested 
that her hand complaints are related to sickle cell trait.  
Instead, they have identified sarcoidosis and cocaine abuse 
as the possible causes of her complaints.  Thus, even if the 
Board were to concede that the veteran has peripheral 
neuropathy in her upper extremities, there is no medical 
evidence suggesting that the disorder is etiologically 
related to her sickle cell trait disability.  Accordingly, 
service connection for the claimed disability is not 
warranted. 


ORDER

A rating in excess of 10 percent for sickle cell trait with 
anemia and history of papillary necrosis of the kidneys, and 
hematuria is denied.

Service connection for peripheral neuropathy of the upper 
extremities as secondary to service-connected symptomatic 
sickle cell trait with anemia and history of papillary 
necrosis of the kidneys, and hematuria, is denied. 



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


